—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Vaccaro, J.), dated May 24, 1994, as directed their attorney to pay a sanction of $500 to the Lawyers’ Fund for Client Protection of the State of New York.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for a new determination regarding whether and to what extent sanctions should be imposed against the plaintiffs’ attorney in accordance with the requirements and limitations of 22 NYCRR part 130.
The court’s order imposing sanctions did not set forth the conduct upon which the sanctions were based, why such conduct was frivolous, or the reasons why the amount imposed was appropriate. Therefore, the matter must be remitted for a new determination (see, 22 NYCRR 130-1.2; Martino v Martino, 194 AD2d 591; Jaswolk Realty Corp. v Jasper, 182 AD2d 739). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.